Title: To James Madison from Martha Bassett, 12 October 1808
From: Bassett, Martha
To: Madison, James



Honrd: Sir,
Newport Octr: 12 1808

The particular interesting & Emergency of the Case at present in agitation will be Some inducement to you to pardon the abrupt intrusion which I am now lead to make on your attention.  Tis of a Circumstance of which I am led to believe you have been already inform’d by Mr. Jonathan Barry of or resident in Cayenne who has just written me of the Circumstance and where the object of discussion now lays in Confinement (who is my husband & father of a large family now resident & native of this place) and to whose Case I am led to Solicit your immediate interference.  The nature of the Case is an act of a Serious nature (which took place on Board a vessel of which he was first officer) the assassination of the Captain of which he was totaly ignorant until it was Carried into effect by the Crew But on delivering the vessel & Crew to the proceedings of the government under which he first became restricted by his arrival at his destination Cayenne he has himself fallen under the malicious persecution of a false accusation of one of the Crew the Cook who wish’d to involve him in their own ruin by falsely impeaching him for being Known to their designs.  The purpose of this letter Sir is to implore your assistance in the Case So far as to demand him to be brought home for investigation & Trial by a Court & Jury of his own Country where Justice is impartially administer’d, and if by those existing impeachments he is to fall a Sacrifice let it be in his own Country where he may have Some to Sympathize his fallen virtues as well as Some (if any there be) to execrate his ruinous misfortune, Should he be found to be involv’d in the Circumstance which I have every hope from his past Conduct and Character as a man & a Citizen he may yet be found, on a  impartial investigation to be innocent of the Charges alledged against him.  I hope Sir this will induce you to give your attention in Some degree to this momentous affair of the life a Citizen who has a large family dependent on his Support  My husband’s Name Sir is William Bassett Born & rais’d at Barnstable Massachusetts, now resident at Newport R. I.  By Mr. Barry’s letter I am inform’d, a vessel will Sail from Newyork for Cayenne in two weeks by which if possible I most humbly Solicit Some Communication from you to Cayenne in favor of my husband’s being brought home to meet whatever may be his fate.  Think Sir of the distress & anxiety of a whole family depending on your interference in the Case Consisting of a father mother wife & Several Children.  Mr. Barry I expect has written you the heads of the Circumstance & who Solicited your official interference.  Therefore let it be now extended to the relief of an unfortunate victim of maliciousness as well  to the gratification of a despondent family  The name of the gentleman at Newyork whose vessel is to Sail for Cayenne is Mr. Longuemaire to whom Sir I hope you’ll have Some interference address’d for that place in favor of the persecuted husband of the much afflicted wife & family of him who is the Subject of this letter  imploring your attention hereto I Subscribe myself Sir with the highest degree of respect & Esteem Your most Obdt. & very Hbl. Supplicant

Martha Bassett


Should any further Communication be necessary from this quarter your communication of the Same will be duly attended to By


M Bassett

